DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
All independent claims substantially recite: “the first snapshot sub-chain not overlapping with the second snapshot sub-chain . . . performing a first operation on the first snapshot sub-chain while performing a second operation on the second snapshot sub-chain, the performing of the first operation includes reading the first base image, the performing of the second operation includes combining a plurality of consecutive incremental files into a consolidated incremental file”.  Figure 4A shows columns described as a “shapshot chain” and next to columns of a “first sub-chain” and a “second sub-chain” with the abbreviations for the reverse and forward deltas designated as “A” and “B”.  The figure also shows the “base” as with two different “BaseA” and “BaseB” designations.  Figures 4B-4H show multiple ways of separating black boxes labeled as snapshot chains and snapshot sub-chains.  But no support if found for any method of actually separating a single snapshot into multiple snapshots.  While separating the data itself (e.g. storing a single snapshot and some subset of the associated deltas on a different disk from a different snapshot and another subset of the associated deltas in separate physical locations) figure 4 and the accompanying description fails to show possession of any mechanism capable of separating a single snapshot chain into multiple sub-chains and then consolidating the partial sub-chain into an incremental file (e.g. rebasing).  No method appears to found in the specification showing how to separate snapshot chains into (fully) non-overlapping sub-chains which can then be consolidated the same as the original chain.  “When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. . . . It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. . . . If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a)  or 
Claims 11 and 20 substantially recite: “the one or more processors configured to generate a first base image for the first snapshot sub-chain using exclusively the base image of the snapshot chain . . . generate a second base image for the second snapshot sub-chain using exclusively the base image of the snapshot chain . . . the one or more processors configured to cause a first operation to be performed on the first snapshot sub-chain while a second operation is performed on the second snapshot sub-chain, the first operation includes reading the first base image, the second operation includes combining a plurality of consecutive incremental files into a consolidated incremental file.”  Figure 4 shows an arrow implying that a base image is split into two base images.  However, the specification fails to show any mechanism allowing a base image to be split into multiple parts and retain the ability to be used as the original chain (i.e. to be consolidated into a new image).  “When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. . . . It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement
All independent claims recite: “performing a first operation on the first snapshot sub-chain while performing a second operation on the second snapshot sub-chain, the performing the first operation includes reading the first base image, the performing the second operation includes combining a plurality of consecutive incremental files into a consolidated incremental file.”  The only operations that appear to have been contemplated in the specification are a “consolidation operation” and a “rebasing operation”.  “An original claim may lack written description support when . . . (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.”  MPEP § 2163.03.  “The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method.”  MPEP § 2163.  There is no evidence in the original showing applicant to have contemplated a more generic “first operation” comprising “reading” the base images.  Note that effectively any operation on a base image comprises “reading” the image so this language reads on any base image operation.   
All dependent claims are rejected as containing the limitations of the claims from which they depend.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The independent claims substantially recite: “acquiring a snapshot chain corresponding with a first set of versions of a virtual machine, the snapshot chain includes a base image and a set of incremental files”.  This implies that a “snapshot chain” includes a base image because it includes the original base image and the incremental files.  But claim 8 recites: “detecting a second triggering event to consolidate the first snapshot sub-chain and the second snapshot sub-chain into a third snapshot chain corresponding with the first set of versions of the virtual machine; generating a third base image for the third snapshot chain”.  The language of claim 8 implies that a snapshot chain is merely a set of incremental files without the base image (which is recited in claim 8 as being generated “for the third snapshot chain”).  Since it is unclear whether the “snapshot chain” is a base image combined with incremental files or merely a set of incremental files without the base image, claim language containing the term is indefinite.  
Claims 11 and 20 substantially recite: “processor readable code configured to generate a first base image for the first snapshot sub-chain using exclusively the base image . . . processor readable code configured to generate a second base image for the second snapshot sub-chain using exclusively the base image”.  It is not clear what “exclusively” must to exclude because something is required to carry out the modification.  It is also not clear that a modification must 
Claims 6 and 16 substantially recite: “determining a number of snapshot sub-chains based on the amount of available disk space”.  It is not clear if this refers to setting the number of snapshot sub-chains based on available disk space, or using the available disk space to estimate (e.g. as a proxy for) the number of existing sub-chains. 
Claim 17 recites: “the first snapshot sub-chain has a first maximum file size; and the second snapshot sub-chain has a second maximum file size greater than the first maximum file size.”  It is not clear whether the file size refers to a granularity of a file system used in or related to a snapshot sub-chain, or if the “file size” refers to the size of the file required to store the sub-chain.
All dependent claims are rejected as containing the limitations of the claims from which they depend.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Koryankina (2015/0161151) and Dobrychev (US 2011/0196833).
Claim 1.    A method for operating a data management system, comprising: 
acquiring a snapshot chain corresponding with a first set of versions of a virtual machine, the snapshot chain includes a base image and a set of incremental files; (Koryakina  teaches: “Invention can be used with full snapshots as well as with incremental ones."  Koryakina paragraph 0039.    "Efficient version control is provided by the structure of a virtual snapshot illustrated in FIG. 1. Virtual Snapshots B, C and D of a Virtual Machine VM are generated at various times. Each of these snapshots contains information reflecting the state of the VM at points in time B, C and D accordingly.” Koryakina paragraph 0041.  "In FIG. 3 snapshot B is different from its parent A by an additional file my2.txt. The snapshot D is different from its parent B by having file my1.txt removed. The snapshot C is different from its parent B because of the changes in file comm.txt.” Koryakina paragraph 0050.) upon detecting a triggering event, splitting the snapshot chain into a first snapshot sub-chain and a (Koryakina teaches: “The snapshot C is different from its parent B because of the changes in file comm.txt.” Koryakina paragraph 0050.  “In the preferred embodiment, the snapshot tree displaying the differences between the snapshots is presented to a user via a snapshot image viewer.” Koryakina paragraph 0051.  "The invention also can be applied to partial backups and snapshots of images that are not "full" images" Koryakina paragraph 0059.  The triggering event will be addressed below the following limitations which require operations in response to the triggering event.) the first snapshot sub-chain not overlapping with the second snapshot sub-chain; generating a first base image for the first snapshot sub-chain using the base image of the snapshot sub-chain in response to detecting the triggering event, the first base image corresponding to a first version of the virtual machine; generating a second base image for the second snapshot sub-chain using the base image of the snapshot subchain in response to detecting the triggering event, the second base image corresponding to a second version different from the first version of the virtual machine; (“In FIG. 3 snapshot B is different from its parent A by an additional file my2.txt. The snapshot D is different from its parent B by having file my1.txt removed. The snapshot C is different from its parent B because of the changes in file comm.txt.”  Koryakina paragraph 0050.  See also Koryakina figure 3.  Note that the subchain containing snapshot D is at least partially non-overlapping with the chain containing snapshot C and that use of the different snapshots result in a different base image.    
The previously cited art does not expressly teach merging partial snapshots (sub-chains/deltas) in response to a triggering event.  
Drobychev teaches: “[0152] This use of deltas guarantees that future reads at the same blobmaster (even if a distinct blobmaster task) will correctly reflect the indicated change as soon as a delta is written to the system. The use of deltas also has the consequence that deltas accumulate over time and slow down reads. Therefore, it is desirable to incorporate deltas into the merged base metadata as soon as possible. The process of incorporating deltas into the corresponding base value and deleting the merged deltas is called compaction.” Drobychev paragraph 0152.  “[0153] In some embodiments, each blobmaster continually runs a maintenance cycle in the background, which examines each blob in its metadata table in turn. This maintenance cycle handles both compaction and replication. In alternative embodiments, blobmasters run a maintenance cycle on a periodic basis, such as every hour, or every 10 minutes. In some embodiments, the maintenance cycle is managed by a process other than the blobmaster. While some embodiments address compaction and replication in the same maintenance cycle, these two processes can be implemented separately.”  Drobychev paragraph 0153.  “[0316] Because the read process 1300 reads and applies all of the deltas, the reading time and disk space usage for the deltas will increase over time. Therefore, some embodiments utilize a compaction process 1200 as described above, which merges deltas into the corresponding base values, which reduces both disk space usage and the time required to read data items.”  Drobychev paragraph 0316.
Combining the teaching of Drobychev would have been obvious to one of ordinary skill in the art before the effective filing date as an instance of use of known technique to improve similar devices (methods, or products) in the same way.  The prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement" (merging (based on time or other triggering events) helps keep the deltas from using up additional space).  The prior art contained a "comparable" device (method, or product that is not the same as the base device) that has been improved in the same way as the claimed invention (the merging of the deltas of Drobychev into a base image offer the same improvements as the merging of sub-chains of virtual machines into base images as claimed in the present invention).  One of ordinary skill in the art could have applied the known "improvement" technique in the same way to the "base" device (method, or product) and the results would have been predictable to one of ordinary skill in the art (the merging of updates into the base is a known general concept which could have been applied by one of ordinary skill in the art and the outcome of such a combining operation would have been predictable). See MPEP § 2143(I)(C).) and performing a first operation on the first snapshot sub-chain while performing a second operation on the second snapshot sub-chain, (“In these embodiments, portions of independent tasks may be running on the same physical machine at the same time.”  Drobychev paragraph 0074.)  the performing of the first operation includes reading the first base image, (“FIG. 13 illustrates an exemplary process 1300 for reading (1302) a data item from a distributed database with a plurality of data rows. Each row comprises (1304) a base value and zero or more deltas that specify modifications to the base value. This is illustrated in FIG. 6. The reading process is performed (1306) by one or more server computers, each having memory and one or more processors.”  Dobrychev paragraph 0313.) the performing of the second operation includes combining a plurality of consecutive incremental files into a consolidated incremental file. (Koryakina teaches: “In the preferred embodiment, the snapshot tree displaying the differences between the snapshots is presented to a user via a snapshot image viewer. The snapshot image viewer analyses the snapshots and renders the results to the users in a convenient graphical form. Thus, users can have control over various versions of the VM and/or various version of a number of the VMs. The snapshot image viewer can allow a user to see the entire snapshot tree. The user can also use the snapshot image viewer to compare any of the virtual snapshots and for restoring the VM to the state captured by any of the snapshots within the tree.”  Koryakina paragraph 0051.  “Note also that the user can merge snapshots. For example, if two snapshots are relatively similar to each other, for example, only a few files may be different, representing a few small edits, in that case, the user can decide to merge the snapshots/images, accepting the later or earlier version of the file as the final version, thereby reducing the total number of snapshots that the system needs to work with.” Koryakina paragraph 0083.  Drobychev teaches: “FIG. 6 illustrates the storage of metadata data items 600 according to some embodiments. Each data item 600 has a unique row identifier 602. Each data item 600 is a row 604 that has a base value 606 and zero or more deltas 608-1, 608-2, . . . , 608-L. When there are no deltas, then the value of the data item 600 is the base value 606. When there are deltas, the "value" of the data item 600 is computed by starting with the base value 606 and applying the deltas 608-1, etc. in order to the base value. A row thus has a single value, representing a single data item or entry. Although in some embodiments the deltas store the entire new value, in some embodiments the deltas store as little data as possible to identify the change. For example, metadata for a blob includes specifying what instances have the blob as well as who has access to the blob. If the blob is copied to an additional instance, the metadata delta only needs to specify that the blob is available at the additional instance. The delta need not specify where the blob is already located. The reading of metadata data items 600 is described in more detail with respect to FIG. 13. As the number of deltas increases, the time to read data increases, so there is also a compaction process 1200 described below in FIGS. 8 and 12A-12B. The compaction process merges the deltas 608-1, etc. into the base value 606 to create a new base value that incorporates the changes in the deltas.”  Drobychev paragraph 0266.  See also Drobychev figure 6.  Note that Drobychev is to a repeating process and that merging a set of deltas together and with a base reads on both “consolidation” and “rebasing”.)
Claim 2.    The method of claim 1, wherein: 
the detecting the triggering event includes determining an amount of available disk space and detecting that the amount of available disk space is less than a threshold amount of disk space.  (The previously cited art does not expressly teach that the triggering event is available amount of disk space falling below a threshold.  
Drobychev teaches: “[0152] This use of deltas guarantees that future reads at the same blobmaster (even if a distinct blobmaster task) will correctly reflect the indicated change as soon as a delta is written to the system. The use of deltas also has the consequence that deltas accumulate over time and slow down reads. Therefore, it is desirable to incorporate deltas into the merged base metadata as soon as possible. The process of incorporating deltas into the corresponding base value and deleting the merged deltas is called compaction.” Drobychev paragraph 0152.  “[0316] Because the read process 1300 reads and applies all of the deltas, the reading time and disk space usage for the deltas will increase over time. Therefore, some embodiments utilize a compaction process 1200 as described above, which merges deltas into the corresponding base values, which reduces both disk space usage and the time required to read data items.”  Drobychev paragraph 0316.
Triggering merging of the of the deltas to make a base in response to a lack of disk space would have been obvious to one of ordinary skill in the art in view of the teaching of Drovychev before the effective filing date as an instance of KSR rational: F: known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  The scope and content of the prior art, whether in the same field of endeavor as that of the applicant’s invention or a different field of endeavor, included a similar or analogous device (method, or product) (The prior art contains a method in which deltas are merged to create base files periodically based on the knowledge that too many deltas will use up disk space (and merging them saves disk space)).  There were design incentives or market forces which would have prompted adaptation of the known device (method, or product) (There is a design incentive to prevent disks from becoming completely filled because other resources would have to be added to the system to prevent failures (e.g. running out of storage space or data loss) if the disk were filled.  The differences between the claimed invention and the prior art were encompassed in known variations or in a principle known in the prior art (That there is a benefit to saving disk space and merging deltas results in this benefit is a known principle based on the teaching of Drobychev).  One of ordinary skill in the art, in view of the identified design incentives or other market forces, could have implemented the claimed variation of the prior art, and the claimed variation would have been predictable to one of ordinary skill in the art.  (One of ordinary skill in the art could have implemented the variation, requiring that at some point before the disk is full, deltas should be merged.)  See MPEP § 2143(I)(F).)
Claim 3.    The method of claim 1, wherein: 
the detecting the triggering event includes determining a snapshot frequency for the virtual machine and detecting that the snapshot frequency is greater than a threshold snapshot frequency.  (Note that the “frequency” of snapshots reads on the number of snapshots over a given time.  Drobychev teaches: “[0152] This use of deltas guarantees that future reads at the same blobmaster (even if a distinct blobmaster task) will correctly reflect the indicated change as soon as a delta is written to the system. The use of deltas also has the consequence that deltas accumulate over time and slow down reads. Therefore, it is desirable to incorporate deltas into the merged base metadata as soon as possible. The process of incorporating deltas into the corresponding base value and deleting the merged deltas is called compaction.  [0153] In some embodiments, each blobmaster continually runs a maintenance cycle in the background, which examines each blob in its metadata table in turn. This maintenance cycle handles both compaction and replication. In alternative embodiments, blobmasters run a maintenance cycle on a periodic basis, such as every hour, or every 10 minutes. In some embodiments, the maintenance cycle is managed by a process other than the blobmaster. While some embodiments address compaction and replication in the same maintenance cycle, these two processes can be implemented separately.”  Drobychev paragraphs 0152-0153. “[0316] Because the read process 1300 reads and applies all of the deltas, the reading time and disk space usage for the deltas will increase over time. Therefore, some embodiments utilize a compaction process 1200 as described above, which merges deltas into the corresponding base values, which reduces both disk space usage and the time required to read data items.”  Drobychev paragraph 0316.
Drobychev teaches merging deltas into a base periodically, but does not expressly state that the number of deltas created during a period (i.e. a frequency) being greater than a threshold triggers the merge.  
Merging the deltas when more than some threshold number have been created during a time interval would have been obvious to one of ordinary skill in the art before the effective filing date as an instance of KSR rational: F: known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  The scope and content of the prior art, whether in the same field of endeavor as that of the applicant’s invention or a different field of endeavor, included a similar or analogous device (method, or product) (The prior art contains a method in which deltas are merged to create base files periodically based on the knowledge that too many deltas will use up disk space (and merging them saves disk space)).  There were design incentives or market forces which would have prompted adaptation of the known device (method, or product) (There is a design incentive to conserve resources including disk space by eliminating unnecessary data, in this case deltas known to take up less space when merged).  The differences between the claimed invention and the prior art were encompassed in known variations or in a principle known in the prior art (That the creation of deltas takes away space, space is limited, and there is a benefit in compacting deltas to reclaim space before it runs out (e.g. when too many deltas are created before the periodic merge) based on the teaching of Drobychev).  One of ordinary skill in the art, in view of the identified design incentives or other market forces, could have implemented the claimed variation of the prior art, and the claimed variation would have been predictable to one of ordinary skill in the art.  (One of ordinary skill in the art could have implemented the variation, requiring that, if too many deltas are created in a time period to feasibly hold, then the deltas should be merged to recoup space.)  See MPEP § 2143(I)(F).)
Claim 4.    The method of claim 1, wherein: 
The first operation comprises a consolidation operation; and the second operation comprises a rebasing operation.  (Drobychev teaches: “FIG. 6 illustrates the storage of metadata data items 600 according to some embodiments. Each data item 600 has a unique row identifier 602. Each data item 600 is a row 604 that has a base value 606 and zero or more deltas 608-1, 608-2, . . . , 608-L. When there are no deltas, then the value of the data item 600 is the base value 606. When there are deltas, the "value" of the data item 600 is computed by starting with the base value 606 and applying the deltas 608-1, etc. in order to the base value. . . . in some embodiments the deltas store as little data as possible to identify the change. . . .  As the number of deltas increases, the time to read data increases, so there is also a compaction process 1200 described below in FIGS. 8 and 12A-12B. The compaction process merges the deltas 608-1, etc. into the base value 606 to create a new base value that incorporates the changes in the deltas.”  Drobychev paragraph 0266.  Note that Drobychev is to a repeating process and that merging a set of deltas together and with a base (or to create another base image) reads on both “consolidation” and “rebasing”.)
Claim 5. The method of claim 1, further comprising: 
storing the first base image on a first storage device; and storing the second base image on a second storage device different from the first storage device. (With respect to claim interpretation, note that this language reads on replicating a plurality of images to multiple disks (e.g. RAID 1).  Drobychev teaches: “Conceptually, backups are therefore driven by blob replication policies. For example, a user or user application may specify the policy "2 copies on-disk, and one copy on-tape, in three different cities." This is a typical policy a user might choose. Multiple copies on disk give both increased data integrity, in case a single copy fails, as well as increased availability, in case one replica is at an instance that is temporarily unavailable. By having the replicas at distinct locations, it can also provide faster access to a greater number of users near each replica.”  Drobychev paragraph 0189.)   
Claim 6. The method of claim 1, further comprising: 
determining an amount of available disk space; determining a number of snapshot sub-chains based on the amount of available disk space; (Drobychev teaches: “[0316] Because the read process 1300 reads and applies all of the deltas, the reading time and disk space usage for the deltas will increase over time. Therefore, some embodiments utilize a compaction process 1200 as described above, which merges deltas into the corresponding base values, which reduces both disk space usage and the time required to read data items.”  Drobychev paragraph 0316.
Drobychev teaches merging deltas into a base periodically and that merges reduce disk space, but does not expressly teach determining (e.g. setting) the amount of snapshot sub-chains based on available disk space.  
Determining the amount of snapshot sub-chains based on available disk space would have been obvious to one of ordinary skill in the art in view of the teaching of Drovychev before the effective filing date as an instance of KSR rational: F: known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  The scope and content of the prior art, whether in the same field of endeavor as that of the applicant’s invention or a different field of endeavor, included a similar or analogous device (method, or product) (The prior art contains a method in which deltas are merged into base files periodically based on the knowledge that too many deltas will use up disk space (and merging them allows them to be erased, saving disk space)).  There were design incentives or market forces which would have prompted adaptation of the known device (method, or product) (There is a design incentive to prevent disks from becoming completely filled because other resources would have to be added to the system to prevent failures (e.g. running out of storage space or data loss) if the disk were filled.  The differences between the claimed invention and the prior art were encompassed in known variations or in a principle known in the prior art (The benefits of saving disk space by merging sub-chains/deltas is a known principle based on the teaching of Drobychev).  One of ordinary skill in the art, in view of the identified design incentives or other market forces, could have implemented the claimed variation of the prior art, and the claimed variation would have been predictable to one of ordinary skill in the art.  (One of ordinary skill in the art could have implemented the variation, requiring that at some point before the disk is full, deltas should be merged (and the number therefore limited/determined).)  See MPEP § 2143(I)(F).) and generating a set of base images each corresponding with the number of snapshot sub-chains, the set of base images includes the first base image and the second base image.  (See rejection of claim 1.  Note that the set of base images “corresponds” with the number of sub-chains because the number of sub-chains limits the number of base images which can be created (e.g. the number of combinations of deltas/sub-chains limits the number of possible base images which can be created from the deltas).)
Claim 7.    The method of claim 1, wherein: 
the first base image has a first file size and the base image has a second file size that is greater than the first file size; (“The disclosed embodiments form a "blob store." A blob store maps blob names onto arbitrary contents, and the blob store makes no attempt to interpret the contents. In this way, a blob store is conceptually similar to a file system, with a blob name corresponding to file name.”  Drobychev paragraph 0055.  “For example, a client can access specific generations or specific representations of a blob (explained in more detail below). For example, the files used for a website (HTML pages, CSS files, JavaScript files, image files, etc.) may have multiple versions over time, and each of these versions could se saved as distinct generations.”  Drobychev paragraph 0085.  “In summary, for each (blob, user, chunk store) triple, some embodiments track both the state of the blob and the number of bytes that the blob uses in the chunk store. Note that two replicas of the same blob may use different numbers of bytes. For example, some embodiments count byte usage according to the block sizes used in the chunk stores. For example, a file system chunk store may implement 4K blocks, so each blob would use an integer number of these blocks.”  Drobychev paragraph 0205.) the first snapshot sub-chain has a first maximum file size; and the second snapshot sub-chain has a second maximum file size different from the first maximum file size. (This reads on two deltas having different sized files.  It is noted that the claim recites a “maximum” file size.  However, the recited “sub-chains” do not appear to be changed once created so their file sizes are also their “maximum” file sizes.)
Claim 8.    The method of claim 1, further comprising: 
detecting a second triggering event to consolidate the first snapshot sub-chain and the second snapshot sub-chain into a third snapshot chain corresponding with the first set of versions of the virtual machine; generating a third base image for the third snapshot chain; and storing the third base image. (Claim 1 recites the “snapshot chain” as including a base image and a set of incremental files”.  Based on this language the “third snapshot chain” containing a base image reads on the parts of a third base image (e.g. three deltas/sub-chains and the first base image) and the third base image reads on the compression/consolidate of those parts into the third base image. The rejection of claim 1 teaches creating subsequent base images from a base image and subsequent sub-chains.  
Drobychev teaches: “FIG. 6 illustrates the storage of metadata data items 600 according to some embodiments. Each data item 600 has a unique row identifier 602. Each data item 600 is a row 604 that has a base value 606 and zero or more deltas 608-1, 608-2, . . . , 608-L. When there are no deltas, then the value of the data item 600 is the base value 606. When there are deltas, the "value" of the data item 600 is computed by starting with the base value 606 and applying the deltas 608-1, etc. in order to the base value. A row thus has a single value, representing a single data item or entry. Although in some embodiments the deltas store the entire new value, in some embodiments the deltas store as little data as possible to identify the change. For example, metadata for a blob includes specifying what instances have the blob as well as who has access to the blob. If the blob is copied to an additional instance, the metadata delta only needs to specify that the blob is available at the additional instance. The delta need not specify where the blob is already located. The reading of metadata data items 600 is described in more detail with respect to FIG. 13. As the number of deltas increases, the time to read data increases, so there is also a compaction process 1200 described below in FIGS. 8 and 12A-12B. The compaction process merges the deltas 608-1, etc. into the base value 606 to create a new base value that incorporates the changes in the deltas.”  Drobychev paragraph 0266.  See also Drobychev figure 6.)
Claim 9.    The method of claim 8, wherein: 
the detecting the second triggering event includes detecting that an amount of available disk space is greater than a threshold amount of disk space. (The recited “detecting” the second triggering event reads on the case where the “event” is detected by the parameter is in a state which does not trigger the operation (e.g. the triggering event it is disk space but detecting high disk space causes no action).  See rejection of claims 2 discussing obviousness of using the available disk space as a threshold and 8 teaching a merge of three or more deltas into a base.)
Claim 10.    The method of claim 8, wherein: 
the detecting the second triggering event includes detecting that a snapshot frequency for the virtual machine is less than a threshold snapshot frequency. (The recited “detecting” the second triggering event reads on the case where the “event” is detected by the parameter is in a state which does not trigger the operation (e.g. the triggering event it is snapshot frequency but detecting low snapshot frequency causes no action).  See rejection of claim 3 discussing the obviousness of using the snapshot frequency as a threshold and the rejection of claim 8 teaching a merge of three or more deltas into a base.)
Claim 11.    A data management system, comprising: 
a memory configured to store a snapshot chain corresponding with a first set of versions of a virtual machine, the snapshot chain includes a base image and a set of incremental files; and one or more processors configured to split the snapshot chain into a first snapshot sub-chain and a second snapshot sub-chain upon detecting a triggering event, the first snapshot sub-chain not overlapping with the second snapshot sub-chain, the one or more processors configured to generate a first base image for the first snapshot sub-chain using exclusively the base image of the snapshot chain, the first base image corresponding to a first version of the virtual machine, and generate a second base image for the second snapshot sub-chain using exclusively the base image of the snapshot chain in response to detection of the triggering event, the second base image corresponding to a second version different from the first version of the virtual machine, the one or more processors configured to cause a first operation to be performed on the first snapshot sub-chain while a second operation is performed on the second snapshot sub-chain, the first operation includes reading the first base image, the second operation includes combining a plurality of consecutive incremental files into a consolidated incremental file. (See rejection of claim 1.)
Claim 12.    The data management system of claim 11, wherein: 
the one or more processors configured to determine an amount of available disk space and detect the triggering event if the amount of available disk space is less than a threshold amount of disk space. (See rejection of claim 2.)
Claim 13.    The data management system of claim 11, wherein: 
the one or more processors configured to determine a snapshot frequency for the virtual machine and detect the triggering event if the snapshot frequency is greater than a threshold snapshot frequency.  (See rejection of claim 3.)
Claim 14.    The data management system of claim 11, wherein: 
the first operation comprises a consolidation operation; and the second operation comprises a rebasing operation. (See rejection of claim 4.)
Claim 15.    The data management system of claim 11, wherein: 
the first base image is stored using a first storage device; and the second base image is stored using a second storage device different from the first storage device.  (See rejection of claim 5.)
Claim 16.    The data management system of claim 11, wherein: 
the one or more processors configured to determine a number of snapshot sub-chains based on an amount of available disk space and generate a set of base images each corresponding with the number of snapshot sub-chains, the set of base images includes the first base image and the second base image. (See rejection of claim 6.)
Claim 17.    The data management system of claim 11, wherein: 
the first snapshot sub-chain has a first maximum file size; and the second snapshot sub-chain has a second maximum file size greater than the first maximum file size.  (Note that absent a file size different from the maximum, the actual “file size” of the sub-chain reads on the “maximum” file size.  “The invention also can be applied to partial backups and snapshots of images that are not "full" images” Koryakina paragraph 0059.  “For example in FIG. 2 snapshot A is a parent to snapshot B, snapshot B is a parent to C and C in turn is a parent to the snapshot of a current virtual HDD. Also snapshot D is a child of snapshot B. According to the preferred embodiment, the snapshot tree can be rendered to a user via a special browser-type GUI, in other words, a virtual snapshot image viewer. [0050] This exemplary snapshot tree is illustrated in more detail in FIG. 3. The most critical for user information is the differences between the snapshots of the VM's virtual HDD. In FIG. 3 snapshot B is different from its parent A by an additional file my2.txt. The snapshot D is different from its parent B by having file my1.txt removed. The snapshot C is different from its parent B because of the changes in file comm.txt.” Koryakina paragraphs 0049 and 0050.  See also Koryakina figure 3 showing a directory structure holding the files.)
Claim 18.    The data management system of claim 11, wherein: 
the one or more processors configured to detect a second triggering event to consolidate the first snapshot sub-chain and the second snapshot sub-chain into a third snapshot chain corresponding with the first set of versions of the virtual machine, the one or more processors configured to generate a third base image for the third snapshot chain in response to detection of the second triggering event.  (See rejection of claim 8.)
Claim 19.    The data management system of claim 18, wherein: 
the second triggering event comprises detection that an amount of available disk space is greater than a threshold amount of disk space. (See rejection of claim 9.)
Claim 20.    One or more storage devices containing processor readable code for programming one or more processors to perform a method for operating a data management system, the processor readable code comprising: 
processor readable code configured to acquire a snapshot chain corresponding with a first set of versions of a virtual machine, the snapshot chain includes a base image and a set of incremental files; (See rejection of claim 1.) processor readable code configured to determine an amount of available disk space for a cluster of data storage nodes; processor readable code configured to detect a triggering event to split the snapshot chain into a first snapshot sub-chain and a second snapshot sub-chain (See rejection of claim 1.) based on the amount of available disk space for the cluster of data storage nodes, the first snapshot sub-chain not overlapping with the second snapshot sub-chain; (See rejection of claim 2.) processor readable code configured to generate a first base image for the first snapshot sub-chain using exclusively the (See rejection of claim 1.)

Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive.
Rejections under § 112a:
Based on applicant’s arguments the genus species rejection to the language “triggering event” is withdrawn.  
Applicant states that the rejection to the first operation on a snapshot sub-chain under this section should be withdrawn because the first operation is recited as comprising a read operation.  It is not clear which operations on a snapshot sub-chain would not require a read operation or how this would limit to the genus of all snapshot operations, where one or two snapshot operations are disclosed in the specification.  
Rejections under § 112b:
Applicant appears to have argued against portions of the MPEP cited in the rejection under 112a above.  No arguments appear to be found to the rejection under this section.  
Rejections under § 103:
Applicant states that the previously cited art fails to teach the amended claims, arguing that Koryakina fails to teach snapshots that “do not overlap the content with each other”.  The claims do not require that the snapshots contain mutually exclusive content.  The prior art teaches snapshots which are different and therefore do not fully overlap with one another.
Applicant states that that the prior art fails to teach generating a “second base image . . . using exclusively the base image”.  The claim language does not require any specific structural changes between the “first/second base image” and the “base image”.  Reading (and thereby copying) the base image for consolidation is an implied step in the consolidation/rebasing operation.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139